United States Department of Labor
Employees’ Compensation Appeals Board
_____________________________________________
S.O., Appellant
and
DEPARTMENT OF THE INTERIOR, NATIONAL
PARK SERVICE, Grand Canyon, AZ, Employer
_____________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 13-1083
Issued: April 15, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

JURISDICTION
On April 3, 2013 appellant filed a timely appeal from the March 4, 2013 merit decision of
the Office of Workers’ Compensation Programs (OWCP), which denied her traumatic injury
claim. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.2

1
2

5 U.S.C. § 8101 et seq.

The Board and OWCP may not exercise simultaneous jurisdiction over the same issue in a case on appeal.
Following the docketing of an appeal before the Board, OWCP does not retain jurisdiction to render a further
decision regarding the issue on appeal until after the Board relinquishes jurisdiction. See 20 C.F.R. § 501.2(c)(3);
see also Douglas E. Billings, 41 ECAB 880 (1990). Following the docketing of this appeal before the Board,
OWCP issued a decision on June 12, 2013 accepting appellant’s traumatic injury claim for the condition of a closed
fracture of the fifth metatarsal bone(s), right. Under the principles discussed in Douglas E. Billings and the Board’s
regulations, the Board must find that as OWCP had no jurisdiction to issue its June 12, 2013 decision, the acceptance
of appellant’s traumatic injury claim is null and void and of no legal effect.

ISSUE
The issue is whether appellant sustained an injury in the performance of duty on
December 5, 2012, as alleged.
FACTUAL HISTORY
On December 6, 2012 appellant, a 63-year-old human resources assistant, filed a
traumatic injury claim alleging that she broke two bones in her right foot on December 5, 2012
while attending a training program. She could not see the sidewalk because it was dark as there
was no moonlight nor any lights. When the sidewalk turned 90 degrees, appellant fell into a
ditch lined with boulders.
A family physician whose signature is illegible3 completed an attending physician’s form
report on December 6, 2012. She reported that appellant turned her ankle while walking on a
poorly lit sidewalk the previous night. X-rays showed multiple nondisplaced fractures of the
proximal metatarsal. The physician indicated with an affirmative mark that the condition found
was caused or aggravated by the employment activity.
In a decision dated March 4, 2013, OWCP denied appellant’s traumatic injury claim. It
found that the incident occurred as alleged and that a medical condition was diagnosed; however,
she did not submit a physician’s detailed report providing an opinion, supported by a medical
explanation, on how the work incident caused the claimed injury. “Your physician must explain
how the work event(s) caused or affected your condition, based upon an accurate factual and
medical history, citing objective findings in support of the opinion.”
LEGAL PRECEDENT
FECA provides compensation for the disability of an employee resulting from personal
injury sustained while in the performance of duty.4 An employee seeking benefits under FECA
has the burden of proof to establish the essential elements of his or her claim. When an
employee claims that he or she sustained an injury in the performance of duty, he or she must
submit sufficient evidence to establish that he or she experienced a specific event, incident or
exposure occurring at the time, place and in the manner alleged. He or she must also establish
that such event, incident or exposure caused an injury.5
Causal relationship is a medical issue,6 and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. Rationalized medical
opinion evidence is medical evidence that includes a physician’s rationalized opinion on whether
there is a causal relationship between the claimant’s diagnosed condition and the established
incident or factor of employment. The opinion of the physician must be based on a complete
3

Appellant identified the physician as Dr. Kristen R. Burkholder, a Board-certified family physician.

4

5 U.S.C. § 8102(a).

5

John J. Carlone, 41 ECAB 354 (1989).

6

Mary J. Briggs, 37 ECAB 578 (1986).

2

factual and medical background of the claimant,7 must be one of reasonable medical certainty,8
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the established incident or factor of employment.9
ANALYSIS
OWCP accepts that the incident occurred as alleged. Appellant has therefore met her
burden to establish that she experienced a specific incident occurring at the time, place and in the
manner alleged. The question that remains is whether this incident caused an injury.
The question of causal relationship is a medical issue that usually requires reasoned
medical opinion for resolution.10 As the condition reported is not a minor one that can be
identified visually on inspection by a lay person, such as a burn or laceration or insect sting or
animal bite, and because the details of the incident are not clearly established, rationalized
medical opinion evidence supporting causal relationship is required in this case.11
The only medical evidence of record that addressed the issue of causal relationship was
the December 6, 2012 attending physician’s form report. The report stated that appellant had
turned her ankle, something she did not previously mention. The report did not describe how the
sidewalk turned 90 degrees or how she fell into a ditch lined with boulders. The history of injury
presented by this report was therefore not as complete and accurate as it should have been.
Medical conclusions based on inaccurate or incomplete histories are of little probative value.12
The attending physician’s form report indicated with an affirmative mark that appellant
metatarsal fracture was caused by the employment activity, but it provided no medical rationale
to support that opinion. The Board has held that when a physician’s opinion on causal relationship
consists only of checking “yes” to a form question, that opinion has little probative value and is
insufficient to establish causal relationship.13 Appellant’s burden includes the necessity of
furnishing an affirmative opinion from a physician who supports her conclusion with sound
medical reasoning. As the physician did no more than check “yes” to a form question, her opinion
on causal relationship is of little probative value and is insufficient to discharge appellant’s burden
of proof.

7

William Nimitz, Jr., 30 ECAB 567, 570 (1979).

8

See Morris Scanlon, 11 ECAB 384, 385 (1960).

9

See William E. Enright, 31 ECAB 426, 430 (1980).

10

Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.3 (July 2000).

11

Id. at Chapter 2.805.3.d.

12

James A. Wyrick, 31 ECAB 1805 (1980) (physician’s report was entitled to little probative value because the
history was both inaccurate and incomplete). See generally Melvina Jackson, 38 ECAB 443, 450 (1987) (addressing
factors that bear on the probative value of medical opinions).
13

E.g., Lillian M. Jones, 34 ECAB 379 (1982).

3

Because the medical opinion evidence does not establish the critical element of causal
relationship,14 the Board finds that appellant has not met her burden of proof to establish that she
sustained a traumatic injury in the performance of duty. The Board will therefore affirm the
OWCP’s March 4, 2013 decision denying her traumatic injury claim.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that she
sustained a traumatic injury in the performance of duty on December 5, 2012.
ORDER
IT IS HEREBY ORDERED THAT the March 4, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 15, 2014
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

14

The Board’s review of a case is limited to the evidence in the case record that was before OWCP at the time of its
final decision. Evidence not before OWCP will not be considered by the Board for the first time on appeal. 20 C.F.R.
§ 501.2(c)(1).

4

